PER CURIAM.
The question raised by these petitions is whether the partnership interests held by the trusts created by the petitioners for their children are entitled to tax recognition under the doctrine of Commissioner of Internal Revenue v. Tower, 1946, 327 U.S. 280, 66 S.Ct. 532, 90 L.Ed. 670, 164 A.L.R. 1135, and Lusthaus v. Commissioner, 1946, 327 U.S. 293, 66 S.Ct 539, 90 L.Ed. 679. Upon the findings of fact of the Tax Court, which we cannot say are clearly erroneous, and for the reasons stated in the opinion filed by Judge Opper for that court,---
*828T.C. —, we conclude that those interests are not entitled to such recognition.
The decisions of the Tax Court will be affirmed.